     Case 4:20-cr-06002-SAB    ECF No. 304   filed 04/22/21   PageID.1434 Page 1 of 2



 1                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 2
                                                                   Apr 22, 2021
 3                                                                     SEAN F. MCAVOY, CLERK


 4
 5                      UNITED STATES DISTRICT COURT
 6                    EASTERN DISTRICT OF WASHINGTON
 7
 8 UNITED STATES OF AMERICA,                    NO. 4:20-CR-06002-SAB-1
 9                            Plaintiff,
10        v.                                     ORDER GRANTING MOTION
11 JOSE MARIA LOPEZ ORDUNO,                      TO CONTINUE SENTENCING
12                            Defendant.
13
14        Before the Court is Defendant’s Motion To Continue Sentencing, ECF No.
15 300, and related Motion to Expedite. ECF No. 301. These motions were heard
16 without oral argument. Defendant is represented by Jeremy Sporn. The United
17 States is represented by Stephanie Van Marter.
18        Defendant Orduno asks that his sentencing hearing be continued to allow
19 him to adequately prepare for the sentencing hearing. He indicates the United
20 States does not oppose his request. Good cause exists to grant the motion.
21        Accordingly, IT IS HEREBY ORDERED:
22        1.    Defendant’s Motion To Continue Sentencing, ECF No. 300, is
23 GRANTED.
24        2.    Defendant’s Motion to Expedite, ECF No. 301, is GRANTED.
25        3.    The sentencing hearing set for May 12, 2021 is continued to August
26 18, 2021, at 2:30 p.m., in Yakima, Washington.
27 //
28 //

        ORDER GRANTING MOTION TO CONTINUE SENTENCING ~ 1
     Case 4:20-cr-06002-SAB   ECF No. 304   filed 04/22/21   PageID.1435 Page 2 of 2



1        4.    The deadlines set forth in ECF No. 259 are adjusted according to the
2 new sentencing hearing date.
3        IT IS SO ORDERED. The District Court Executive is hereby directed to
4 enter this Order and furnish copies to counsel and U.S. Probation.
5        DATED this 22nd day of April 2021.
6
7
8
9
10
11
                                  Stanley A. Bastian
                          Chief United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      ORDER GRANTING MOTION TO CONTINUE SENTENCING ~ 2
